Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see arguments, file03/01/2021, with respect to the rejection of claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claim1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A composite electronic component comprising: a composite body comprising: a multilayer ceramic capacitor including a first ceramic body in which first and second internal electrodes are stacked to face each other with respective dielectric layers interposed therebetween, and first and second external electrodes disposed on respective end portions of the first ceramic body and respectively connected to the first and second internal electrodes; and a ceramic chip coupled to the multilayer ceramic capacitor, the ceramic chip being disposed on a lower portion of the multilayer ceramic capacitor and including a second ceramic body and first and second terminal electrodes disposed on respective end portions of the second ceramic body and connected to the first and second external electrodes, respectively, wherein a plurality of electrodes, including first and second electrodes respectively connected to the first and second terminal electrodes, are disposed in the second ceramic body, wherein the ceramic chip is arranged such that a mounting surface of the ceramic chip is exposed for directly connecting to a circuit board, and wherein a thickness of the ceramic chip is smaller than a thickness of the multilayer ceramic capacitor.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the ceramic chip is arranged such that a mounting surface of the ceramic chip is exposed for directly connecting to a circuit board, and wherein a thickness of the ceramic chip is smaller than a thickness of the multilayer ceramic capacitor” in combination with the other claim limitations. 
Regarding independent claim 19, the prior art fails to teach or suggest, alone or in combination:
A composite electronic component comprising: a multilayer ceramic capacitor comprising first and second internal electrodes alternately stacked to overlap with each other in a ceramic body; and a ceramic chip having the multilayer ceramic capacitor mounted to a first surface thereof, the ceramic chip comprising a plurality of planar electrodes disposed therein and overlapping with each other, wherein the composite electronic component has an exposed mounting surface for mounting directly to a printed circuit board, and the mounting surface is a second surface of the ceramic chip that is disposed opposite the first surface of the ceramic chip on which the multilayer ceramic capacitor is mounted, the ceramic chip includes a first planar electrode of the plurality of planar electrodes that is electrically connected to the first internal electrodes of the multilayer ceramic capacitor, and a second planar electrode of the plurality of planar electrodes that is electrically connected to the second internal electrodes of the multilayer ceramic capacitor and electrically insulated from the first planar electrode, and a thickness of the ceramic chip is smaller than a thickness of the multilayer ceramic capacitor.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the ceramic chip includes a first planar electrode of the plurality of planar electrodes that is electrically connected to the first internal electrodes of the multilayer ceramic capacitor, and a second planar electrode of the plurality of planar electrodes that is electrically connected to the second internal electrodes of the multilayer ceramic capacitor and electrically insulated from the first planar electrode, and a thickness of the ceramic chip is smaller than a thickness of the multilayer ceramic capacitor” in combination with the other claim limitations. 
Cited Prior Art
PARK et al (US 2016/0205769) teaches relevant art in Fig. 6.
McConnell et al (US 2017/0358397) teaches relevant art in Figs. 2-3.
CHONG et al (US 2016/0142032) teaches relevant art in Fig. 9.
Ando et al (US 2016/0351333) teaches relevant art in Fig. 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848